DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Jones (Reg. No. 62,286) on 08/26/2022.
The application has been amended as follows: 
Claim 16, line 19, changed to: “wherein a control unit controls a rotation of the projector (20) in…”

Claim 31, is cancelled.

Allowable Subject Matter
Claims 16, 18, 20-22,24-27,29-30 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 16 is allowable over the prior art of record since the cited references, in particular Pietzch (US 5,673,963), Cooper et al. (US 2010/0321170), Yoshizumi et al. (US 2017/0217290), Ritter et al. (US 2022/0075191), Gauba (US 2019/0037184), taken alone or in combination do not teach or suggest a vehicle comprising ““the projection surface (18) positioned within the driver cabin of the vehicle, installed underneath a roof (30) of the driver cabin by a suspension system (32) comprising hydraulic telescopic shock absorbers, extends in a horizontal direction and a vertical direction, is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees, wherein the projection surface (18) is movable along a vertical axis, based on the detected vertical position of the head of the driver from the sensor device (28), without changing a height width that the projection surface (18) extends along the vertical direction, and wherein a control unit controls a rotation of the projector (20) in order to project the projection (24) onto the projection surface (18) based on one or both of the detected viewing direction and the detected head orientation (26) of the driver from the sensor device (28)” in combination with the other limitations in the claim.
Independent Claim 27 is allowable over the prior art of record since the cited references, in particular Pietzch (US 5,673,963), Cooper et al. (US 2010/0321170), Yoshizumi et al. (US 2017/0217290), Ritter et al. (US 2022/0075191), Gauba (US 2019/0037184), taken alone or in combination do not teach or suggest a method comprising “moving the projection surface (18) along a vertical axis, based on the determined vertical position of the head of the driver from the sensor device (28), without changing a width that the projection surface (18) extends along the vertical direction; determining, with the sensor device (28), one or both of a viewing direction and a head orientation (26) of the driver (14) towards the projection surface (18); and projecting the projection (24) onto the projection surface (18) in one or both of the determined viewing direction and the determined head orientation (26) of the driver (14) by rotating the projector (20)” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627